Citation Nr: 0729272	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-39 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for tension headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from July 1974 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The veteran testified before the undersigned at a 
hearing at the RO in March 2006.  The veteran also submitted 
additional evidence in April 2006, along with a statement 
waiving initial consideration by the RO. 


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested by occupational 
and social impairment with deficiencies but not by total 
occupational and social impairment.

2.  The veteran's residuals from an in-service head injury 
are manifested by subjective complaints of headaches; there 
is no objective showing of neurological deficits such as 
hemiplegia, seizures, or facial nerve paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating, but not 
more, have been met for PTSD.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code (DC) 9411 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for tension headaches are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.951, 4.124a, 
Diagnostic Codes 8045, 9304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran filed service connection 
claim for PTSD in February 2004 and tension headaches in May 
2004.  The veteran was provided with the notice required by 
the VCAA in March 2004 and May 2004 letters.  These letters 
informed the veteran to send any pertinent evidence in his 
possession, informed him of the evidence required to 
substantiate the claims, the information required from her to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  

The service connection claims were substantiated in July 2004 
when he was granted service connection for both claims, and 
assigned ratings and an effective dates for each.  The 
veteran had not sought a specific disability rating or a 
particular effective date as a part of his original claims.  
As a result of the grant of service connection for these 
claims and the assignment of a specific disability ratings 
and effective dates, section 5103(a) notice was no longer 
required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006); see also Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007).

The veteran expressed disagreement with the disability 
ratings assigned in a March 20054 notice of disagreement.  
The veteran was issued a statement of the case (SOC) in 
October 2005.  The SOC provided detailed information to the 
veteran about the pertinent laws and regulations.  He was 
also advised of the evidence necessary to establish 
entitlement to a higher rating under the applicable rating 
schedule provisions, a discussion of the relevant evidence of 
record, as well as the reasons and bases for the disability 
rating assigned.  Consequently, the Board finds that VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d) as well as the regulatory 
requirements of 38 C.F.R. § 3.103(b) and continued to assist 
the veteran under section 5103A by informing him of the 
evidence necessary to support the grant of the initial 
increased ratings on appeal.  Dingess at 491, 493, 500-501.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  The claims folder includes the veteran's DD 214,  
service medical records, pertinent service records, VA 
medical records, and statements and testimony from the 
veteran in support of his claims.  In addition, the veteran 
was afforded VA examinations in May 2004, June 2004, June 
2005, and July 2005.  The Board finds that VA has satisfied 
its duty to notify and to assist.  All obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to his 
claims.

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 
20.1102 (2006) (harmless error).


II.  Increased Evaluation

PTSD

By way of background, service connection for PTSD was granted 
in a July 2004 rating decision after a finding that the 
veteran was physically and sexually assaulted in service, 
resulting in trauma to the head.  It was found that the 
veteran met the criteria for PTSD.  A 50 percent rating was 
assigned.  The veteran appealed the rating decision, 
asserting that a higher initial disability rating for 
service-connected PTSD was warranted.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2006); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation,  see 38 C.F.R. § 4.2 (2006), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
In cases, such as here, where the appeal ensues from the 
veteran's disagreement with the evaluation assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The RO assigned a 50 percent disability evaluation for PTSD 
under Diagnostic Code 9411.  A 50 percent evaluation under 
Diagnostic Code 9411 is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) scores are a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  A physician's  classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. 
Reg. 43186 (1995).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41-50 denote serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

Pertinent evidence includes a VA examination report dated in 
June 2004.  The physician noted that the veteran complained 
of having flashbacks of the attacks in service; he dreamed of 
being raped three or four times a week.  He complained of 
having intrusive thoughts approximately 50 percent of the 
day.  Triggers that caused him to be upset included seeing 
black men in public, looking at the yearbook of his company, 
violence on television, back and groin pain from a back 
injury, and news violence.  The veteran also had avoidance 
and arousal symptoms such as sleep disturbance, irritability 
at home and work, startle reaction to loud noises and 
surprises, poor concentration, and some hypervigilence in 
pubic.  He also complained of feeling depressed, losing 
interest in sports, excessive guilt about what happened in 
service, low energy, poor concentration, and prior suicidal 
ideation, although not current.  The veteran had a good 
family and social life.  His wife was quite supportive and 
went to church.  He had a good relationship with his children 
and enjoys his extended family.  He has had extreme 
difficulty maintaining employment, having multiple jobs for 
short lengths of time that he either quit or was released 
from.  According to the physician, 80 percent of his 
employment difficulties were due to his PTSD. 

Evaluation showed that the veteran was dressed in clean, 
comfortable clothes with good hygiene.  He was oriented to 
time, place, and situation.  His short and long term memory 
were intact.  His mood was mildly agitated and worried.  
Affect was congruent.  Form of thought was circumstantial.  
Content of thought was remarkable for his consistency and 
morality in his pursuit of this disability.  He was not 
suicidal or homicidal, and was not psychotic.  A GAF score of 
45 was assigned. 

A July 2004 VA clinical evaluation noted mildly restricted 
affect, fair eye contact, slightly hyperverbal speech, 
thoughts were somewhat tangential, judgment was marginal.  A 
GAF score of 48 was given and the veteran was referred to a 
sexual trauma group for men.  

A March 2005 VA clinical evaluation noted that the veteran's 
mood was frustrated.  Affect was slightly restricted slightly 
anxious, and overall well-animated.  Speech was normal, 
except tone was a little anxious.  Insight was fair.  A May 
2005 VA clinical record noted that the veteran began taking 
bupropion for depression and concentration symptoms.  A June 
2005 VA clinical evaluation noted PTSD flashbacks, multiple 
times a day which result in a severe "pain" like response.  

A July 2005 VA examination report indicated that the veteran 
was late for the examination.  He stated that he was worn out 
from trying to get to the examination on time.  he was 
flushed and perspiring when he arrived.  The physician 
observed that it took the veteran over 10 minutes to finally 
"cool down."  He sighed almost continually for that period 
of time.  His hygiene was appropriate.  The veteran was 
cooperative during the examination, but throughout maintained 
an emotional/physical level that could be described as tense, 
hurried, and on the verge of being "out of breath."  There 
was no evidence of thought disorder and his thinking was 
generally linear.  He was oriented to all spheres and his 
memory was intact.  

The physician indicated that the symptoms presented were not 
unlike the presentation during the June 2004 VA examination.  
The veteran experienced a great deal of stress, worry, and 
anxiety over his financial situation.  His job history was 
poor.  His anxiety reached frantic proportions at times, and 
he found that he could not think clearly, becoming more 
disorganized.  He complained of memory and concentration 
problems.  The physician opined that the veteran was able to 
work, but his continuing ability to hold down permanent, 
full-time employment had been further compromised by his 
symptoms and the stress caused by his financial situation, 
both of which seemed to exacerbate one another.  A GAF score 
of 43 was assigned.  

VA clinical record dated in December 2005 noted that the 
veteran obtained full-time employment.  This was corroborated 
by the veteran's testimony dated in March 2006.  

Based upon the evidence, the Board finds that the criteria 
for a 70 percent rating for the veteran's PTSD have been met 
since the date of service connection.  His symptoms have been 
productive of occupational and social impairment with 
deficiencies in most areas such as work, judgment, thinking, 
and mood.  The veteran's work history is indicative of his 
difficulties in adapting to stressful circumstances.  The 
July 2005 VA examination documents the veteran's behavior at 
the examination, further demonstrating difficulties in 
adapting to stressful circumstances.  The veteran also takes 
medication to deal with his continuous concentration and 
depression symptoms.  

The veteran's GAF scores also support a 70 percent rating.  
The veteran's assigned GAF scores have been consistently in 
the 40s, which is defined as serious symptoms or any serious 
impairment in social, occupational, or school functioning.   

Total occupational and social impairment is not shown.  The 
evidence has not revealed findings of gross impairment in 
thought processes or communication; delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives or own 
name.  In fact, the evidence, specifically the VA examination 
reports, indicates that the veteran has been fully alert with 
logical thought process, fully oriented, and possessing 
intact memory.  He also maintains a good relationship with 
his wife, children, and extended family.  His GAF scores also 
reflect serious, but not a total social and industrial 
impairment. Therefore, a rating of 70 percent, but not more, 
for PTSD is warranted as of the date of service connection.

Tension Headaches

The veteran's headaches are currently rated pursuant to 38 
C.F.R. § 4.12a, DC 8045-9304 as 10 percent disabling.  See 38 
C.F.R. §§  4.124a, 4130.  Pursuant to DC 8045, headaches due 
to brain trauma are to be assigned a 10 percent rating and no 
more under DC 9304, disability due to brain trauma.  The May 
2004 VA examination report clearly shows that the headaches 
have been related to his in-service head trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045.

Upon review, there are no objective findings of neurological 
disabilities such as facial nerve paralysis, hemiplegia, or 
seizures.  The veteran has subjective complaints such as 
headaches, which are contemplated by the current evaluation. 
As noted above, the provisions of Diagnostic Code 8045 govern 
this situation. There is no evidence in the record of multi-
infarct dementia associated with brain trauma.  The clear 
preponderance of the evidence indicates no other functional 
or organic residual of the head injury in service that would 
warrant a higher rating.  

Based upon the above findings, the provisions of Diagnostic 
Code 8045 operate to preclude the assignment of a rating in 
excess of 10 percent for the veteran's disability.  The Board 
has considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Gilbert, 
supra; 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006).


ORDER

An initial rating of 70 percent for PTSD, but not more, is 
granted, subject to the regulations governing the award of 
monetary benefits.

An initial rating greater than 10 percent for tension 
headaches is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


